DETAILED ACTION
Applicant arguments received on July 1, 2021 has been fully considered and entered, but the arguments are moot in view of the new grounds of rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LIin et al. (US Patent Application Publication no. 2015/0296222) in view of Park et al. (US Patent Application Publication no. 2013/0308704), and further in view of Sung et al. (US Patent no. 9,936,219).

“Encoding or Decoding is then applied to the input data associated with the current block…”comprising: determining a reference block corresponding to a current block (See [0012], lines 3-7); determining whether motion information of the reference block is available for deriving motion information of the current block, based on motion information of the reference block (See [0012] and [0017]).
It is noted that although LIin discloses motion information (See LIin [0019]), it is silent about deriving the motion information of the current block based whether the motion information reference block is available,  wherein the when the motion information of the reference block is not available for deriving motion information of the current block, the motion information of the current block is derived using information of a neighboring block of the reference block, wherein when the motion information of the reference block is available for deriving motion information of the current block, the motion information of the is derived using information of the reference block.
However, Park teaches deriving the motion information of the current block based whether the motion information reference block is available,  wherein the when the motion information of the reference block is not available for deriving motion information of the current block, the motion information of the current block is derived using information of a neighboring block of the reference block, wherein when the motion information of the reference block is available for deriving motion information of the current block, the motion information of the is derived using information of the reference block (See Park [0091], [0163], [0183]-[0184]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying LIin’s method for decoding video signal to incorporate Park’ step of deriving the motion information of the current block based whether the motion information reference block is available,  wherein the when the motion information of the reference block is not available for deriving motion information of the current block, the motion 
It is further noted that the combination of LIin and Park is silent about a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.
However, Sung teaches a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block (See Sung col. 2, lines 46-62 and col. 4, lines 22-31).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Llin and Park to incorporate the teachings of Sung for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.  The motivation for performing such a modification in the proposed combination of Llin and Park is to obtain an accurate interview motion vector while increasing the accuracy in inter-prediction and thereby, enhancing coding efficiency.

As per claim 2, most of the limitations of this claim have been noted in the above rejection of claim 1. The rationale for deriving the motion information of the current block is provided in the rejection of claim 1 as taught by the combination of LIin and Park.



As per claim 6, LIin discloses a non-transitory computer-readable recording medium storing (See LIin [0078]) a bitstream formed by a method of encoding a video, the method comprising determining a reference block corresponding to the current block in a decoding process (See LIin [0012]), determining whether motion information of the reference block is available for deriving motion information of the current block based on motion information of the reference block (See Llin [0078]).
It is noted that although LIin discloses motion information (See LIin [0019]), it is silent about deriving the motion information of the current block based whether the motion information reference block is available,  wherein the when the motion information of the reference block is not available for deriving motion information of the current block, the motion information of the current block is derived using information of a neighboring block of the reference block, wherein when the motion information of the reference block is available for deriving motion information of the current block, the motion information of the is derived using information of the reference block.
	However, Park teaches deriving the motion information of the current block based whether the motion information reference block is available,  wherein the when the motion information of the reference block is not available for deriving motion information of the current block, the motion information of the current block is derived using information of a neighboring block of the reference block, wherein when the motion information of the reference block is available for deriving motion information of the current block, the motion information of the is derived using information of the reference block (See Park [0091], [0163], [0183]-[0184]).

It is noted that the combination of LIin and Park is silent about a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.
However, Sung teaches a method for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block (See Sung col. 2, lines 46-62 and col. 4, lines 22-31).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Llin and Park to incorporate the teachings of Sung for decoding a video signal wherein the neighboring block is a neighboring block that is located in the center of an object region including the reference block.  The motivation for performing such a modification in the proposed combination of Llin and Park is to obtain an accurate interview motion vector while increasing the accuracy in inter-prediction and thereby, enhancing coding efficiency.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424